Citation Nr: 1710579	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1952 to August 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for COPD.  In February 2017, the Veteran and his spouse testified at a videoconference Board hearing before the undersigned.

(The Board notes that the September 2012 rating decision also denied service connection for emphysema.  In his July 2013 NOD, the Veteran specifically limited his appeal to the matter of COPD.  Thus, while the Board is mindful of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has not expanded the matter on appeal to include additional respiratory disabilities.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board notes that it appears to be incomplete.  Specifically, at the February 2017 Board hearing, the Veteran and his spouse testified as to an October 2016 VA imaging report that noted "calcified pleural plaques likely sequela of prior asbestosis exposure."  They subsequently provided a copy of that record.  The most recent treatment records obtained by VA date from January 2014; it is clear that pertinent clinical records have not yet been associated with the file.  Notably, records of VA treatment are constructively of record.  

It also appears that the Veteran may have continued to receive pertinent private treatment, records of which should also be associated with the record.  Remand is required to obtain updated treatment records and associate them with the Veteran's claims file.

Additionally, a new examination is warranted.  On January 2014 VA examination, the examiner provided a negative nexus opinion.  In her rationale, the examiner noted imaging from 2010 that showed one pleural plaque in the anterior right chest and explained that pleural plaques resulting from asbestos exposure are multiple and bilateral and are associated with "regular, continuous asbestos exposure."  The examiner also opined that asbestos does not cause COPD, but did not provide a rationale for that assertion.  It appears that the January 2014 VA examiner concluded that the Veteran's pleural plaque was residual of prior infection; she opined that COPD was most often related to smoking.  

The October 2016 imaging record appears to call into question the findings of the January 2014 VA examiner.  However, it is not clear (possibly due to the absence of pertinent treatment records) whether the October 2016 findings, which appear to indicate multiple pleural plaques bilaterally, signify that the 2010 imaging report was in error or represent an evolution of underlying disability (or the significance of any potential evolution.)  The October 2016 findings also do not clarify whether the pleural plaques seen are responsible for the Veteran's COPD; no nexus statement was provided.  

Furthermore, review of the record indicates that the Veteran has also raised arguments that his COPD first manifested during active service (see January 2014 VA treatment record, noting shortness of breath during active service) or is related to exposure to jet fuels (see, e.g., November 2010 statement); neither theory has been addressed on VA examination.  Consequently, remand for additional medical guidance is necessary.

While the Board regrets the delay inherent in this remand, it is necessary to ensure that any decision made is based upon the complete record.  The Board thanks the Veteran and his wife for alerting VA about the incomplete record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his COPD (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include treatment through Kaiser.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the record is determined to be complete, the AOJ should arrange for a respiratory examination of the Veteran to determine the likely cause of his COPD.  The entire record must be reviewed by the examiner in conjunction with the examination, and any necessary testing (e.g., imaging) should be conducted.  Based on a review of the record and examination of the Veteran, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD is related to his service, to include as due to exposure to asbestos or jet fuel, or as first manifesting during active service.  (For the purpose of this opinion, the examiner should assume that the Veteran had exposure to asbestos and jet fuel as described in his lay testimony.) 

In responding, the examiner should comment on the findings of the January 2104 VA examiner (that the Veteran's pleural plaque formation is not consistent with asbestos exposure and that asbestos exposure does not cause COPD), the treatise evidence (from a mesothelioma website) submitted by the Veteran in January 2013, and the October 2016 VA treatment record (noting calcified pleural plaques likely related to asbestosis exposure).   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




